In re Dorsey, Gregory; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “J”, No. 317-520.
Denied. Defendant does not set forth any grounds on which a motion to quash may be sustained. Insofar as the defendant is prejudiced by the state’s amendment of the indictment, his remedy is to seek a continuance of the trial of this matter. C.Cr.P. 488, 489; State v. Neslo, 433 So.2d 73, 81 (La.1983).
WATSON and VICTORY, JJ., denied without reasons.
KIMBALL, J., not on panel.